DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The applicant filed an IDS on 12/31/2018. It has been annotated and considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “robot control instructing unit”, “collision avoidance unit”, “robot operation state inputting unit”, “worker operation state inputting unit”, “position/velocity vector calculating unit”, “risk determination area generating unit”, “risk determining unit”, “collision avoidance determining unit”, “collision avoidance trajectory generating unit”. “robot control data converting unit”, and “robot control data outputting unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Regarding claims 2 (and similarly 8), the claim limitations lack written description. The Specification only teaches an embodiment including the stop, evacuation and deceleration areas in a defined order. However, the claim discloses other embodiments that do not include all three areas and with multiple defined orders for the area. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2 (and similarly 8), teaches that each area is generated when “the robot and the worker overlap each other”. Thus, the claim is indefinite because it is not clear how the robot controlling device differentiates between each of the areas if they have the same criteria to be generated. 

Regarding claim 3 (and similarly 9), the claim is indefinite. The relationship between “a trajectory” and “the trajectory” is not clear since it is not clear if “the trajectory” refers 

Regarding claim 4 (and similarly 10), the claim is indefinite. The applicant claims that “the direction…is set as the collision avoidance trajectory”. However, a trajectory consists of more than just a direction, so the scope of the claim limitation is not clear. Furthermore, the comparison of the direction to the velocity vector should refer to the direction of the velocity vector for clear comparison. 

Regarding claim 5 (and similarly 11), the claim is indefinite. The applicant claims that “the direction…is set as the collision avoidance trajectory”. However, a trajectory consists of more than just a direction, so the scope of the claim limitation is not clear. Furthermore, the phrase “in which a distance between the robot and the worker after a unit time” is a sentence fragment that does not clearly state this limitation. Lastly, the sentence should be revised according to accepted rules of English grammar for proper clarity. 

Regarding claim 6 (and similarly 12), the claim is indefinite. The applicant claims that “the direction…is set as the collision avoidance trajectory”. However, a trajectory consists of more than just a direction, so the scope of the claim limitation is not clear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-2, 6-8 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sonehara et al. (JP 2010-208002 hereinafter Sonehara). 

Regarding claim 1 (and similarly 7), Sonehara teaches a robot controlling device for an automatic assembling system in which a robot and a worker share a work space (See at least: Fig. 1; [0063] via “a robot apparatus controlled by a control apparatus of a robot apparatus according to the present invention performs processing, assembly… Further, in this robot apparatus, it is assumed that a person enters the movable region of the manipulator 1 for operation.”), the device comprising:
a robot control instructing unit that outputs an operation instruction to the robot (Fig. 1; item 3 “robot control device”); and
a collision avoidance unit, wherein the collision avoidance unit includes

a worker operation state inputting unit that inputs a result obtained by sensing an operation state of the worker (See at least: [0069]-[0070] via “In the control device of the robot apparatus according to the present invention, a warning area B which covers a movable area A of the manipulator 1 and which is wider than the movable area A and which is capable of entering an intruding object (e.g., worker) 101 is set. This control device for the robot device is provided with a 3 dimensional sensor 6 which serves as an intrusion detection means for monitoring intrusion of an intruding object 101 into an alert area B.”),
a position/velocity vector calculating unit that calculates a position and a velocity vector of each of the robot and the worker based on the operation states of the robot and the worker (See at least: [0067] via “The robot control device 3 controls an operating state of the manipulator 1, that is, a moving speed and a moving direction of each actuator of the manipulator 1…; [0089] via “For example, when it is desired to set the moving speed of the manipulator 1 fast, it is desirable to shorten the cycle time and to increase the margin between the respective regions. Further, it is preferable to consider a moving distance (safety distance) from the time when an emergency stop command is transmitted to the time when the manipulator 1 is actually stopped.”; [0096] via “Further, when the manipulator 1 is decelerated, information processing such as operation of the manipulator 1 and separation processing of the intruding object 101 is facilitated, and recognition processing of the intruding object 101 in the movable region A of 
a risk determination area generating unit that generates a risk determination area set around each of the robot and the worker,
a risk determining unit that determines a risk based on overlapping between the risk determination area of the robot and the risk determination area of the worker (See at least: [0082] via “As described above, an alert area B is set in the measurement area C. The alert region B is a region which covers the movable region A of the manipulator 1 and is wider than the movable region A, and is a region where intrusion of the intruding object 101 is possible. Note that, even in the movable region A, a region where intrusion of the intruding object 101 cannot be performed does not need to be included in the alert region B, and it is not necessary to include the region in the measurement region C. In FIG. 1, the warning area B is set radially from the 3 dimensional sensor 6, and cuts a portion near the floor which is larger than the movable area A.”; [0091] via “(See at least: [0091] via “As shown in FIG. 3, when the manipulator 1 holds the workpiece 103, if the workpiece 103 is large, the movable region A ′ of the manipulator 1 holding the workpiece 103 becomes larger than the movable region A of only the manipulator 1 that is not gripped. In this case, the safety monitoring device 7 obtains information on whether or not the manipulator 1 holds the workpiece 103 
a collision avoidance determining unit that determines whether or not avoidance of collision is possible based on the positions and the velocity vectors of the robot and the worker, 
a collision avoidance trajectory generating unit that generates a collision avoidance trajectory of the robot avoiding the collision based on the result determined by the risk determining unit,
a robot control data converting unit that converts the trajectory generated by the collision avoidance trajectory generating unit into robot control data, and
a robot control data outputting unit that outputs the collision avoidance trajectory to the robot control instructing unit (See at least: [0071] via “Measurement data indicating the measurement result of the 3 dimensional sensor 6 is sent to the safety monitoring device 7. The safety monitoring device calculates the distance between the intruding object 101 and the manipulator 1 based on the measurement data sent from the 3 dimensional sensor 6 and the control information (joint angle information and the like) for the manipulator 1 sent from the robot controller 3. When a predetermined distance is less than or equal to a predetermined distance between the intruder 101 and the manipulator 1, the safety monitoring device sends an operation command for instructing the robot controller 3 to decelerate and stop emergency. When an operation command is Note: Stopping teaches generating a collision avoidance trajectory.). 
Regarding claim 2 (and similarly 8), Sonehara teaches wherein the risk determination area is any one of a stop area in which the collision avoidance trajectory for stopping the robot when the robot and the worker overlap each other is generated, an evacuation area in which the collision avoidance trajectory for evacuating the robot when the robot and the worker overlap each other is generated, and a deceleration area in which the collision avoidance trajectory for decelerating the robot when the robot and the worker overlap each other is generated, or a combination thereof (See at least: [0071] via “Measurement data indicating the measurement result of the 3 dimensional sensor 6 is sent to the safety monitoring device 7. The safety monitoring device calculates the distance between the intruding object 101 and the manipulator 1 based on the measurement data sent from the 3 dimensional sensor 6 and the control information (joint angle information and the like) for the manipulator 1 sent from the robot controller 3. When a predetermined distance is less than or equal to a predetermined distance between the intruder 101 and the manipulator 1, the safety monitoring device sends an operation command for instructing the robot controller 3 to decelerate and stop emergency. When an operation command is sent from the safety monitoring device 7, the robot control device 3 decelerates or stops the operation of the manipulator 1 according to the operation command.”; [0082] via “As described above, an alert area B is set in the measurement area C. The alert region B is a region which covers the 
Regarding claim 6 (and similarly 12), Sonehara teaches wherein a direction of the velocity vector of the robot, in which a minimum distance between the velocity vector of the robot and the velocity vector of the worker when avoidance of collision starts becomes larger than a predetermined value, is set as the collision avoidance trajectory (See at least: [0071] via “Measurement data indicating the measurement result of the 3 dimensional sensor 6 is sent to the safety monitoring device 7. The safety monitoring device calculates the distance between the intruding object 101 and the manipulator 1 based on the measurement data sent from the 3 dimensional sensor 6 and the control information (joint angle information and the like) for the manipulator 1 sent from the robot controller 3. When a predetermined distance is less than or equal to a predetermined distance between the intruder 101 and the manipulator 1, the safety monitoring device sends an operation command for instructing the robot controller 3 to decelerate and stop emergency. When an operation command is sent from the safety monitoring device 7, the robot control device 3 decelerates or stops the operation of the manipulator 1 according to the operation command.”; [0082] via “As described above, Note: When the robot/worker distances of the velocity vectors enter an area and needs to stop, this situation teaches this limitation.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sonehara in view of Pari et al. (US Publication 20150094879 hereinafter Pari).
Regarding claim 3 (and similarly 9), Sonehara fails to teach wherein a trajectory tracing the trajectory, in which the robot has moved until now, in an opposite direction is set as the collision avoidance trajectory.
	However, Pari teaches wherein a trajectory tracing the trajectory, in which the robot has moved until now, in an opposite direction is set as the collision avoidance trajectory (See at least: [0030] via “wherein a trajectory tracing the trajectory, in which the robot has moved until now, in an opposite direction is set as the collision avoidance trajectory.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sonehara in view of Pari to teach wherein a trajectory tracing the trajectory, in which the robot has moved until now, in an opposite direction is set as the collision avoidance trajectory so that the robot can backtrack to a known location that was collision free before reattempting a task. 


Regarding claim 4 (and similarly 10), Modified Sonehara fails to teach wherein a direction that is parallel to the velocity vector of the worker is set as the collision avoidance trajectory.
	However, Pari teaches wherein a trajectory tracing the trajectory, in which the robot has moved until now, in an opposite direction is set as the collision avoidance trajectory (See at least: [0030] via “wherein a trajectory tracing the trajectory, in which the robot has moved until now, in an opposite direction is set as the collision avoidance trajectory.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sonehara in view of Pari to teach wherein a direction that is parallel to the velocity vector of the worker is set as the collision avoidance trajectory so that the robot can backtrack to a known location that was collision free before reattempting a task. As long as the robot moves in a direction that avoids contact with a worker, it is well known to one of ordinary skill in the art to generate a collision avoidance trajectory that could be parallel/lateral/alongside the direction of the worker (Note: It is also noted the Applicant did not provide any unexpected results from a collision avoidance trajectory that is parallel to the path of a worker). 

Regarding claim 5 (and similarly 11), Sonehara fails to teach wherein a direction of the velocity vector of the robot, in which a distance between the robot and the worker after a unit time, which is calculated based on the velocity vector of the robot and the 
	However, Pari teaches wherein a direction of the velocity vector of the robot, in which a distance between the robot and the worker after a unit time, which is calculated based on the velocity vector of the robot and the velocity vector of the worker when avoidance of collision starts, increases, is set as the collision avoidance trajectory (See at least: [0030] via “wherein a trajectory tracing the trajectory, in which the robot has moved until now, in an opposite direction is set as the collision avoidance trajectory.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sonehara in view of Pari to teach wherein a direction of the velocity vector of the robot, in which a distance between the robot and the worker after a unit time, which is calculated based on the velocity vector of the robot and the velocity vector of the worker when avoidance of collision starts, increases, is set as the collision avoidance trajectory so that the robot can backtrack to increase distance between the worker and robot before reattempting a task. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666